Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of records Wang (US 2019/0150219) and Velev et al. (US 2020/0059989) does not disclose or render obvious the claim limitations of claims 1, 3 and 5 including “ determining that a serving user plane function (UPFP) for a first protocol data unit (PDU) session of a user equipment is to be changed from a first user plane function (UPF) to another user plane function (UPP); and based on the determination that the serving UPF for the first PDU session of the user equipment is to be changed from the first UPF to another UPF, sending, via an Access and Mobility Management Function (AMP) of the network to the user equipment, a network access stratum (NAS) message comprising a request to establish a second protocol data unit (PDU) session; and receiving, from the user equipment via the AME of the network, a protocol data unit (PDU) session establishment request configured to establish the second PDU session with a second user plane function (UPF) of the network, the protocol data unit session establishment request configured to establish the second PDU session with the second UPE of the network including a protocol data unit (PDU) session identifier (ID) of the first PDU session.”.
Prior art of records Wang (US 2019/0150219) and Velev et al. (US 2020/0059989) does not disclose or render obvious the claim limitations of claims 7, 9 and 11 including “determining that a serving user plane function (UPF) for a first protocol data unit (PDU)session of a user equipment is to be changed from a first user plane function (UPF) to another user plane function (UPF);
based on the determination that the serving UPF for the first PDU session of the user
equipment is to be changed from the first UPF to another UPF, sending, to via an Access and
Mobility Management Function (AMF) of the network a request to establish a second protocol data unit (PDU) session of the user equipment; and receiving, the AMF of the network, a protocol data unit (PDU) session establishment request configured to establish the second PDU session with a second user plane function (UPF) of the network, the protocol data unit session establishment request configured to establish the second PDU session with the second UPF of the network including a protocol data unit (PDU) session identifier (ID) of the first PDU session;
wherein the PDU session ID of the first PDU session, which is included in the PDU
session establishment request configured to establish the second PDU session with the
second UPF of the network, is configured to indicate to a network entity that the PDU
session establishment request corresponds to a user plane relocation for an existing PDU
session.”.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462